Citation Nr: 0904987	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-37 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the 
Veteran's claim for service connection for bilateral hearing 
loss.


FINDING OF FACT

The evidence of record establishes that the Veteran's current 
bilateral hearing loss neither manifested during service, nor 
within one (1) year of service separation, and is not 
causally related to a disease, injury or event in service.  


CONCLUSION OF LAW

The Veteran's current bilateral hearing loss was not incurred 
in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C. F. R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).


a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated January 
2007.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in the January 2007 letter.  To the 
extent there was any error in such notice, since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned, in regards to these matters, are rendered moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service medical records and a VA examination 
report dated April 2007.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Veteran has not referenced any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) ( 2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

III. Analysis

The Veteran contends that his current bilateral hearing loss 
is the result of noise exposure during service.  (See VA Form 
9; Board hearing transcript, December 2008.)  Specifically, 
he contends that his exposure to jet engines, helicopter and 
automatic weapon noise, without the benefit of hearing 
protection, resulted in bilateral hearing loss.  Id.

As an initial matter, the Board notes that the Veteran's 
service treatment records are absent complaints of, treatment 
for or diagnosis of any hearing problems.    His service 
personnel records reveal that he served as a helicopter 
pilot.  As such, the Board is satisfied that he would have 
been exposed to noise during service.  The question remains, 
however, whether his bilateral hearing loss is related to his 
noise exposure during service.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Since November 1, 1967, those standards have been 
set by the International Standards Organization ("ISO")-
American National Standards Institute ("ANSI").  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

At the December 1965 pre-induction medical examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):



    
HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
20
10
LEFT
15
10
15
35
15
  
The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear, as the 
auditory threshold neither reached a level of 40 decibels or 
greater for any of the frequencies, nor reached a level of 26 
decibels or greater for any three frequencies.

The Veteran's service treatment records indicate that he did 
not complain of, seek treatment for, or receive a diagnosis 
of  any hearing loss problems during service.

During the August 1968 separation examination, audiological 
puretone thresholds were measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
0
-5
-5
10
10
LEFT
15
-5
10
15
10

Again, the criteria hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for either the right or left ear, as the 
auditory threshold neither reached a level of 40 decibels or 
greater for any of the frequencies, nor reached a level of 26 
decibels or greater for any three frequencies.


As there is no medical evidence of record to show that the 
Veteran had a hearing loss disability during service or 
within one year of discharge from service according to 38 
C.F.R. § 3.385, he is not entitled to service connection for 
bilateral hearing loss on a presumptive basis.  See 38 C.F.R. 
§§ 3.307 and 3.309(a) (2008).   

However, the Board will also consider his claim on a direct 
basis.  In this regard, the evidence of record reveals that 
following service, the Veteran never complained of, or sought 
treatment for any hearing problems until December 2006, when 
he filed his VA application for compensation.  

In April 2007, the Veteran was given a VA audiological 
examination.  He said that during service, he underwent two 
years of noise exposure from weapons fire, turbo jet engines 
and flight deck noise.  He denied any pre or post-service 
recreational noise exposure.  

During testing, audiological puretone thresholds were 
measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
20
10
30
55
60
LEFT
20
15
35
65
55

Speech recognition ability was 84 percent for the right ear, 
and 80 percent for the left ear.  Based on these results, the 
criteria for hearing loss disability as described under 38 
C.F.R. § 3.385 were met bilaterally.  The VA examiner said 
that the test results indicated normal hearing thresholds 
from 250 to 1500 Hz., sloping to a mild to moderately severe 
sensorineural hearing loss from 2000 to 8000 Hz.  The test 
further revealed left ear normal hearing thresholds from 250 
to 1500 Hz., precipitously dropped to a mild to moderately 
severe sensorineural hearing loss from 2000 to 8000 Hz.  
Speech reception thresholds were in agreement with puretone 
averages, and speech recognition scores were excellent to 
good.  The inter-test reliability was good.  The examiner 
opined that because the Veteran's hearing examinations during 
service and at separation were within normal limits 
bilaterally, his current hearing loss could not be attributed 
to acoustic trauma in service.  She noted that no medical 
follow-up was indicated at this time.

In December 2008, the Veteran testified at a Board hearing.  
He said that during service, he experienced temporary ringing 
in his ears after exposure to noise, but said that his 
hearing returned to normal after several minutes.  He further 
claimed that during his 1968 separation medical examination, 
the examiner told him that he had a hearing problem and that 
he should seek medical attention.  However, the Board notes 
that although the Veteran said that a hearing problem was 
documented in his separation audiological test results, as 
discussed above, his separation examination report revealed 
normal hearing at service separation. 

Based on a review of the complete claims folder, the Board 
concludes that service connection for bilateral hearing loss 
is not warranted.  As previously discussed, the Veteran's 
service treatment records indicate that he had no hearing 
problems during service, or within one year of service 
separation.  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this instance, the VA examiner's medical opinion was based 
on a thorough review of the Veteran's claim folder, including 
negative findings of any hearing loss during service.  
Furthermore, the examination report was comprehensive and 
fully explained the reasons and bases for her opinion.  
Although the examiner considered the Veteran's lay report 
that his hearing loss was the result of noise exposure during 
service, she nevertheless determined that the competent 
evidence of record weighed against a finding that the 
Veteran's current bilateral hearing loss is related to 
service. 

It should also be noted that following his military service, 
the Veteran neither complained of nor sought treatment for 
any hearing problems until December 2006, and the first 
evidence of record of any actual hearing problems was in 
April 2007, almost 40 years after service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount 
of time that passed between service and the first documented 
complaint of record of, or treatment for a hearing loss is 
evidence that weighs against the Veteran's claim.

In addition to the competent medical evidence, the Board has 
considered the Veteran's assertion that he was told at 
separation that he had some hearing loss.  However, the Court 
has held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute medical evidence, as "the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).

The Board has also considered the Veteran's lay statements 
asserting that his hearing loss began  during service.  As a 
lay person, the Veteran is competent to report subjective 
complaints of that nature, and, thus, the Board finds that 
Veteran's lay reports of a continuity of symptomatology are 
entitled to some probative weight.

However, in this case, a VA examiner concluded that the 
Veteran's current hearing disability was not related to 
service.  The Board finds that this opinion from a competent 
health care specialist is the most probative evidence of 
record as to the relationship between his current disability 
and service, and ultimately outweighs the Veteran's lay 
reports of continuity of symptomatology since service.

The Board is sympathetic to the Veteran's confusion over the 
fact that he was awarded service connection for tinnitus 
secondary to noise exposure in service, but not hearing loss.  
However, the Board is prohibited from exercising its own 
independent judgment to resolve medical questions, and must 
rely on competent medical evidence.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In this case, a competent VA 
examiner found that the Veteran's tinnitus was as likely as 
not related to service, but at the same time, also found that 
his hearing loss was unlikely to be related to service.  That 
examiner explained that this conclusion was based on the 
absence of objective testing showing the presence of a 
hearing loss disability at separation.  The Board believes 
this opinion to be the most probative and persuasive evidence 
of record. 

Accordingly, the Board concludes that the preponderance of 
the evidence of record is against the claim for service 
connection for bilateral hearing loss disability; the 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) does not apply, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


